Citation Nr: 0829263	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-26 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran had active service from June 1959 to July 1962 
and from April 1963 to April 1966.

This matter comes before the Board of Veterans' Affairs 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs Regional Office in 
Jackson, Mississippi.

In December 2005, the Board remanded the matter to the RO via 
the AMC, for due process considerations, to obtain more 
information on the veteran's post-service employment, to 
follow up on several requests for private records, to request 
information from the veteran regarding a potential lawsuit he 
may have filed, and to schedule the veteran for a VA 
examination and medical opinion as to the likelihood that the 
veteran's current asbestosis is etiologically related to his 
military service.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran's alleged asbestosis began many years after 
service and was not caused by any incident of service, 
including alleged asbestos exposure.


CONCLUSION OF LAW

Service connection for asbestosis is not established.  
38 U.S.C.A. 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not: (1) 
service records demonstrate the veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted includes 
medical records from Drs. "C", "D", "M", "A", and 
"S".  Dr. A. diagnosed interstitial fibrosis consistent 
with asbestosis.  Dr. D. diagnosed progressive emphysema 
aggravated by diagnosed asbestosis.  Dr. C. completed an 
asbestos evaluation of the veteran, diagnosing primary 
asbestosis.  Based on this evidence, the first requirement of 
a current disability is fulfilled.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
medical records (SMRs) show that the veteran was treated for 
a sore throat in October 1959, an upper respiratory infection 
in March 1960, a virus in July 1961, and another sore throat 
in May 1962.  Each of these conditions resolved completely, 
and the veteran had no further complaints, treatments, or 
diagnoses of a respiratory illness in service.  Separation 
examinations in June 1962 and March 1966 indicated normal 
lungs, providing evidence against this claim.  

The veteran contends that the barracks in which he lived in 
Pensacola, Memphis, and Germany contained asbestos.  He also 
contends that he worked on electronic equipment in airplane 
hangars, which also allegedly exposed him to asbestos.  
However, the service records do not indicate any exposure to 
asbestos while in service, providing more limited evidence 
against this claim.

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  

The veteran was first diagnosed with interstitial fibrosis 
consistent with asbestosis in February 1995 by Dr. A.  In 
June 2003, a medical statement was submitted by Dr. D., 
noting that the veteran was being treated for progressive 
emphysema, aggravated by diagnosed asbestosis.  Neither of 
these physicians mentioned the veteran's service many years 
ago with their diagnoses, providing evidence that does not 
support, or refute, the claim.

In July 2003, the veteran underwent an asbestos evaluation 
summary by Dr. C., who noted the veteran's 6 month employment 
as a welder in Mississippi and several years as a maintenance 
man with the Merchant Marines in New York.  Dr. C. found that 
chest X-ray findings in consort with the physical exam and 
exposure history revealed a diagnosis of primary asbestosis.  

Dr. C. stated, "it is my opinion to a reasonable degree of 
medical certainty that this patient has asbestosis related to 
his work exposure."  Dr. C. did not mention the veteran's 
time in service, providing evidence against this claim.

In December 2005, the Board remanded the matter, finding that 
the duties to notify and assist had not been fulfilled, as 
more than one request for medical records was returned due to 
incorrect addresses.  Additionally, the veteran was to be 
scheduled for a VA medical examination and opinion regarding 
the etiology of his diagnosed asbestosis.

The RO obtained VA outpatient medical records from January 
2005 to February 2007.  These records are silent on the issue 
of asbestosis.  On several physical examinations, the most 
recent taking place in February 2007, the lungs were noted to 
be clear on auscultation and percussion.  Atypical right 
chest pain was noted yet chest X-rays were negative.

Private records were submitted for three visits to Dr. S. in 
January and July of 2006 and January 2007.  Dr. S. diagnosed 
aortic stenosis, pulmonary hypertension, diabetes, obesity, 
and sleep apnea syndrome.  Chest examination was "fairly 
clear" at each visit.  Dr. S. made no mention of asbestosis 
or service.  

In this regard, it is important to note that the veteran is a 
long-time smoker, as chronicled in his medical records.  He 
has smoked 3/4 of a pack to one pack of cigarettes per day 
for approximately 55 years.

In March 2008, the veteran was afforded a VA medical 
examination.  The examiner noted the veteran's post-service 
occupational history: 6 months "on ship ... around asbestos", 
2 years as a Merchant Marine in the late 1960s "which had 
asbestos", 3 years "on the waterfront", 19 years as a 
maintenance specialist at a bakery, 7 years as a maintenance 
person for another bakery, and 7 years as a maintenance 
worker for the casino in Gulfport, Mississippi.

The veteran reported to the VA examiner that he had not had a 
lung biopsy or had pleural plaque or been diagnosed with 
mesothelioma, the cancer associated with asbestos exposure.  
He noted chronic coughing with sputum every day.  He reported 
no treatment for asbestosis or chronic obstructive pulmonary 
disease (COPD), and he was not on oxygen.  

Upon physical examination, the lungs were clear, with no 
rales, wheezes, rhonchi, or crackles at the base, and no E to 
A changes.  A chest X-ray revealed mild COPD with chronic 
pleural thickening at the left base, with no evidence of 
active pulmonary disease, cardiomegaly, or CHF.  There was 
mild aortic tortuosity.  An April 2007 MRI gave an impression 
of "hyperinflation of the lung correlate clinical as to the 
etiology", no evidence of pleural mass, and no evidence of 
lung mass.

The VA examiner diagnosed mild COPD with normal spirometry, 
lung volume and diffusion capacity by current pulmonary 
function test.  The examiner found no evidence of asbestosis 
from the current chest X-ray or from the 2007 MRI.  The 
examiner stated, "it is the opinion of this examiner after 
review of all the available evidence of today and particular 
normal chest x-ray on 03/18/08 except for mild COPD and 
normal MRI of the chest dated 04/13/07 showing no evidence of 
asbestosis.  Also his history of productive cough is rare 
with asbestosis and is noted with COPD.  His lung examination 
was devoid of having velcro crackles which is common in 
asbestosis.  It is the opinion of this examiner that this 
individual does not have any objective finding of asbestosis 
at this time and it would be mere speculation to opine 
otherwise.  Regarding the requested opinion of whether or not 
this veteran was exposed to asbestos during his military time 
or after his military time, it would be mere speculation to 
state when he was exposure [sic] to asbestos at this time."

The Board must find that this report is entitled to some 
probative weight and provides evidence against this claim, 
clearly indicating that the examiner was unable to find any 
current asbestosis nor any connection between the veteran's 
claimed condition and his service.

The Board, having evaluated the probative value of the 
evidence in this case, finds that the veteran's previously 
diagnosed asbestosis does not result from any in-service 
exposure to asbestos.

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this regard, it is important to note that medical evidence 
that is speculative, general or inconclusive in nature cannot 
be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).  However, the Board cannot reject an opinion 
of a health care provider merely because of the level of his 
or her training.  See Goss v. Brown, 9 Vet. App. 109 (1996) 
(to qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill 
in diagnosing and treating human ailments.)  See also Black 
v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the 
probative value of medical statements, the Board must look at 
factors such as the individual knowledge and skill in 
analyzing the medical data.)

Both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have specifically 
rejected the "treating physician rule".  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra.

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).

Simply stated, the Board finds that the VA examination, the 
post-service treatment records, and the service records 
provide evidence against this claim, indicating that the 
veteran does not have this disorder.  

Further, even if the Board were to assume that the veteran 
has this condition, the Board must find that this disorder is 
not related to service.  The post-service medical records 
provide highly probative evidence against this claim, 
outweighing the veteran's lay statements.  There is no 
medical indication that the condition was caused or 
aggravated by service and significant evidence against such a 
finding.    

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for asbestosis.  In 
denying his claim, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through February 2007.  The veteran submitted private 
treatment records from numerous physicians.  The appellant 
was afforded a VA medical examination in March 2008.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for asbestosis is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


